Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 1 of 37 PageID #: 1515




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X

 SAMUEL HOY BLACK and BERNARD BLACK, as trustees
                      Plaintiffs,
                                             16-CV-430 (CBA) (ST)

                  -against-

 CHERIE WRIGLEY, ESAUN G. PINTO, SR., and
 CPI INVESTIGATIONS INC.
          Defendants.
 -----------------------------------------------------------------X


 PLAINTIFFS MEMORANDUM OF LAW IN RESPONSE TO DEFENDANTS’ MOTION
                    FOR SUMMARY JUDGMENT
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 2 of 37 PageID #: 1516




                                                      TABLE OF CONTENTS


 INTRODUCTION .......................................................................................................................... 1

 I. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON FIRST CAUSE
       OF ACTION FOR FRAUD (INVOICES).......................................................................... 6

    A. Expenses in The Amount of $21,748 .................................................................................... 6

    B. $81,400 In Unperformed Services By Falsely Claiming Pinto Was Visiting Joanne Three
       Times Per Week, And $21,048 In Unperformed Services By Billing For Five Hours For
       Each Visit To Joanne. ........................................................................................................... 9

        1. Plaintiffs Presented Substantial Evidence Showing that Pinto’s Bills for Hours Worked
           Were Fraudulent; Pinto Presented No Contrary Evidence. ............................................. 9

        2. Pinto’s Fraudulent Billing Was Fraud, Not Merely Breach of Contract. ....................... 11

        3. Wrigley Is Responsible for Pinto’s Misconduct Both as a Respondeat Superior and
           Because Wrigley’s Deliberate, False Representations about Pinto Caused Bernard to
           Continue Trusting Him with Their Money. ..................................................................... 12

    C. $8,625 In Unperformed Services By Billing For 24 Hours Per Day For Pinto And A Driver
       During The Period From April 12-19, 2013 ....................................................................... 13

 II. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON PLAINTIFFS’
        SECOND CAUSE OF ACTION FOR FRAUD BY OMISSION (BANK ACCOUNTS)
        ........................................................................................................................................... 14

 III. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON PLAINTIFFS’
        THIRD CAUSE OF ACTION FOR FRAUDULENT MISREPRESENTATION
        (INVOICES AND BANK ACCOUNTS) ......................................................................... 17

 IV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON PLAINTIFFS’
       FOURTH CAUSE OF ACTION FOR UNJUST ENRICHMENT (INVOICES) ............ 17

    A. Plaintiffs Produced Substantial Evidence that Pinto’s Expenses and Bills Were False, and
       Defendants Produced No Evidence to the Contrary. .......................................................... 17

    B. The Doctrine of Accounts Stated Does Not Bar Recovery Because It Expressly Permits
       Reopening of Accounts for “Fraud, Mistake, or Other Equitable Considerations”. .......... 18

 V. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       FIFTH CAUSE OF ACTION (UNJUST ENRICHMENT, SSDI BENEFITS) ............... 21

 VI. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       SIXTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, INVOICES) ........... 22


                                                                           i
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 3 of 37 PageID #: 1517




 VII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
        SEVENTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, BANK
        ACCOUNTS).................................................................................................................... 23

 VIII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
        EIGHTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, SSDI BENEFITS)23

 IX. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       NINTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, ADVANCE FOR
       OCTOBER 2014).............................................................................................................. 24

 X. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       TENTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, PAYMENTS FOR
       JULY AND SEPTEMBER 2014)..................................................................................... 26

 XI. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       ELEVENTH CAUSE OF ACTION (CONVERSION, INVOICES) ............................... 27

 XII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
        TWELFTH CAUSE OF ACTION (CONVERSION, ADVANCE FOR OCTOBER 2014)
        ........................................................................................................................................... 27

 XIII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
        THIRTEENTH CAUSE OF ACTION FOR CONSTRUCTIVE FRAUD (INVOICES) 29

 XIV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       FOURTEENTH CAUSE OF ACTION FOR NEGLIGENT MISREPRESENTATION. 30

 XV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON PLAINTIFFS’
       FIFTHEENTH CAUSE OF ACTION: AIDING AND ABETTING AGAINST
       WRIGLEY ........................................................................................................................ 31

 CONCLUSION ............................................................................................................................. 32




                                                                          ii
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 4 of 37 PageID #: 1518




                                                   TABLE OF AUTHORITIES

 Cases

 @Wireless Enters. v. AI Consulting, LLC, No. 05-CV-6176 CJS(P), 2006 U.S. Dist. LEXIS
      79874, at *8 (W.D.N.Y. Oct. 30, 2006) ............................................................................ 33

 American Home Assurance Co. v. Instituto Nacional De Reaseguros, 88 Civ. 0917, 1991 WL
       4461, at *3 (S.D.N.Y. Jan.10, 1991) ................................................................................. 20

 ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) ................................. 12

 Boise v. Talcott, 264 F. 61, 66 (2d Cir.1920) ............................................................................... 20

 Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 19 (2d Cir. 1996) ........ 11

 Capax Discovery, Inc. v. AEP RSD Inv'rs, LLC, 285 F. Supp. 3d 579, 586 (W.D.N.Y. 2018) .. 11

 Channel Master Corp. v. Aluminum Ltd. Sales, Inc., 4 N.Y.2d 403, 176 N.Y.S.2d 259, 151
       N.E.2d 833, 836 (1958)..................................................................................................... 12

 Chapman v. Forbes, 123 N.Y. 532, 537, 26 N.E. 3 ...................................................................... 27

 Childers v. N.Y. & Presbyterian Hosp., 36 F. Supp. 3d 292, 310-11 (S.D.N.Y. 2014) ............... 34

 Crigger v. Fahnestock & Co., 443 F.3d 230, 234 (2d Cir.2006) .................................................. 15

 Diefenthaler v. Mayor of City of N.Y., 111 N.Y. 331, 337, 19 N.E. 48 ...................................... 27

 Federal Ins. Co. v. Groveland State Bank, 37 N.Y.2d 252, 258, 372 N.Y.S.2d 18, 333 N.E.2d 334
        ........................................................................................................................................... 27

 Hargrave v. Oki Nursery, Inc., 636 F.2d 897, 899 (2d Cir. 1980) ................................................ 11

 Hopwood Plays, Inc. v. Kemper, 263 N.Y. 380, 385 (1934)........................................................ 21

 In re Vogel, 23 Misc.3d 512, 516–17, 871 N.Y.S.2d 894, 898–99 (Sur.Ct. Westchester
        Cnty.2009) ........................................................................................................................ 31

 James Talcott, Inc. v. United States Telephone Co., 52 A.D.2d 197, 383 N.Y.S.2d 39, 41 (1st
       Dept.1976) ........................................................................................................................ 21

 Jo Ann Homes at Bellmore, Inc. v. Dworetz, 25 N.Y.2d 112, 119, 302 N.Y.S.2d 799, 250 N.E.2d
        214 (1969) ......................................................................................................................... 15

 Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 49 (2d Cir.1996) ...... 31

 Lifeng Chen v. New Trend Apparel, Inc., 8 F. Supp. 3d 406, 451 (S.D.N.Y. 2014) ................... 31



                                                                         iii
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 5 of 37 PageID #: 1519




 MacDonnell v. Buffalo Loan, Trust & Safe Deposit Co., 193 N.Y. 92, 101, 85 N.E. 801, 803
      (1908) ................................................................................................................................ 31

 Merrill Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 181 (2d Cir. 2007). ............. 12, 15

 Miller v. Schloss, 218 N.Y. 400, 408, 113 N.E. 337 .................................................................... 27

 Nationscredit Comm. Corp. v. Matlock, 99 Civ. 32754, 2000 WL 1211579, at *6 (S.D.N.Y. Aug.
        25, 2000) ........................................................................................................................... 20

 Nationscredit Comm. Corp. v. Matlock, 99 Civ. 32754, 2000 WL 1211579, at *6 (S.D.N.Y. Aug.
        25, 2000). .......................................................................................................................... 29

 Navimex S.A. v. S/S “Northern Ice”, 617 F.Supp. 103, 106 (S.D.N.Y.1984) ............................. 21

 Orb Factory, Ltd. v. Design Science Toys, Ltd., No. 96 Civ. 9469(RWS), 1999 WL 191527,
       at *17 (S.D.N.Y. Apr. 7, 1999).......................................................................................... 20

 Panix Promotions, Ltd. v. Lewis, No. 01-cv-2709 (HB), 2002 WL 122302, at *2 (S.D.N.Y. Jan.
        22, 2002) ........................................................................................................................... 26

 Parsa v. State, 64 N.Y.2d 143, 148, 474 N.E.2d 235 (1984) ........................................................ 26

 Polygram, S.A. v. 32-03 Enterprises, 697 F.Supp. 132, 136 (E.D.N.Y.1988) ............................. 20

 Polygram, S.A. v. 32-03 Enterprises, 697 F.Supp. 132, 136 (E.D.N.Y.1988). ............................ 22

 Roberts v. Ely, 113 N.Y. 128, 20 N.E. 606 .................................................................................. 27

 Schank v. Schuchman, 212 N.Y. 352, 358, 106 N.E. 127 ............................................................ 28

 Smith v. Smith, No. 13-CV-1635 (SJF)(ARL), 2014 U.S. Dist. LEXIS 125371, at *21-22
        (E.D.N.Y. Sep. 5, 2014 ............................................................................................... 18, 30

 State of New York v. Seventh Regiment Fund, Inc., 98 N.Y.2d 249, 261, 746 N.Y.S.2d 637, 646,
         774 N.E.2d 702 (2002)...................................................................................................... 31

 Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d Cir. 2006) ................................. 30

 Wilson v. Dantas, 746 F.3d 530, 536 n.2 (2d Cir. 2014) .............................................................. 32




                                                                       iv
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 6 of 37 PageID #: 1520




                                         INTRODUCTION

        Defendant Esaun Pinto is a convicted federal criminal, specializing in fraud; his 2007

 criminal indictment listed a litany of felonies, including fraud, aggravated identity theft, fraudulent

 solicitation of private information from government agencies, and conspiracy, carrying up to 10

 years of imprisonment. He eventually pleaded guilty to a misdemeanor section of a felony statute.

 Black Declaration ¶¶ 58-69 and Exh. G. Between April 2013 and September 2014, Pinto, with the

 active assistance of his codefendant, Cherie Wrigley, stole hundreds of thousands of dollars from

 the Supplemental Needs Trust for the Benefit of Joanne Black (“SNT”), through unreported cash

 withdrawals, overbilling, and submission of fraudulent expense reports. As a part of Defendants’

 scheme, Pinto submitted numerous claims for reimbursement and bills, but has not submitted a

 single receipt, bank statement, bill, or any other document that was not issued by Pinto

 himself.

        In discovery, Plaintiffs demanded that Pinto turn over all documents supporting his claimed

 expenses, which according to his invoices included hotels, airfare, meals, car rental, gas, storage,

 unspecified “JB shopping,” and more. Pinto produced no receipts. Black Decl. Exh. A (Pinto

 response to request for production of documents), response 2.

        Further, Plaintiffs obtained bank statements, showing that Pinto made numerous

 unauthorized and never-reported withdrawals of funds from bank accounts at Chase Bank and

 Wells Fargo Bank, totaling $43,776.87. Black Decl. ¶¶ 21-28; Black Decl. Exh. C (Chase Bank

 statements); Exh. D (Wells Fargo statements); Exh. I (summary of Pinto’s withdrawals). These

 bank accounts belonged to Joanne Black (“Joanne”), a mentally ill woman. At the time of Pinto’s

 withdrawals, Joanne was in the midst of a profound psychiatric crisis and had a crew of individuals

 who oversaw her affairs: a court-appointed conservator (Bernard Black), a Guardian Ad Litem, a

 court-appointed attorney in Colorado, a separate court-appointed attorney in New York, and


                                                   1
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 7 of 37 PageID #: 1521




 hospital personnel, and the trustees of the SNT (Bernard Black, Samuel Black, and Anthony Dain).

 Pinto concealed his cash withdrawals from all these individuals.

          Only Wrigley was aware of these withdrawals. Wrigley repeatedly vouched for Pinto’s

 honesty. Black Decl. ¶ 76. Wrigley convinced Joanne’s conservator, Bernard Black, to allow Pinto

 to have access to Joanne’s Chase bank cards for cash withdrawals for emergencies. Bernard trusted

 Wrigley and therefore trusted Pinto. This trust made it possible for Pinto to continue stripping

 assets from Joanne’s bank accounts. If Wrigley did not repeatedly vouch for Pinto’s honesty,

 Bernard would not have allowed Pinto to continue to withdraw funds from Joanne’s Chase

 account. Black Decl. ¶ 77. If Wrigley did not assure Bernard that Joanne’s Wells Fargo accounts

 were safe, Bernard would have verified this and detected Pinto’s theft from these accounts, long

 before he actually did so in late 2014. Black Decl. ¶¶ 78, 84-85.

          In addition, Joanne was receiving monthly Social Security Disability Insurance (SSDI)

 payments which were deposited by the Social Security Administration (SSA) directly into her

 Wells Fargo account. Pinto, with Wrigley’s knowledge (Black Decl. ¶ 79), applied to the SSA to

 become Joanne’s representative payee. As a result of this move, the monthly SSA payments, which

 used to be deposited to Joanne’s Wells Fargo account, were now received directly by Pinto. Pinto

 did so without obtaining permission from Joanne’s conservator, Bernard Black, or from the Denver

 Probate Court, or from any other individuals with legal authority over Joanne’s funds. Pinto’s

 receipt of Joanne’s SSDI payments lasted for 9 months, from May 2014 through January of 2015.

 Through this scheme, Pinto directly received $10,975 in Joanne’s SSDI payments. Black Decl. ¶¶

 30-31.

          The SSA rules require Pinto, as Joanne’s representative payee, to do all of the following:

 (1) safeguard SSDI funds by placing them in a separate bank account titled with Joanne Black as




                                                  2
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 8 of 37 PageID #: 1522




 beneficiary, (2) keep records of his receipt and use of these funds, (3) report to the SSA on his use

 of these funds, and (4) return to the SSA any funds he held when he ceased to become

 representative payee. Black Decl. ¶¶ 64-66 and Exh. J (SSA Guide for Representative Payees).

 Pinto did none of this. In response to a discovery request, Pinto denied having any records of his

 actions as representative payee. Black Decl. Exh. A (Pinto response to request for production of

 documents), response 12. If Bernard had not trusted Wrigley’s assurances that Joanne’s SSDI

 payments were sitting safely in her Wells Fargo accounts, he would have become Joanne’s

 representative payee, stopped Pinto’s theft of these payments, and ensured that these payments

 went into a trust for Joanne’s benefit (as Bernard did when he became representative payee in early

 2015). Black Decl. ¶ 80.

        In sum, Plaintiffs caught Pinto having made unauthorized and concealed appropriation of

 nearly $55,000 in Joanne’s funds from a combination of (1) undisclosed withdrawals from

 Joanne’s Chase Bank account, (2) undisclosed withdrawals from Joanne’s Wells Fargo account,

 and (3) direct receipt of Joanne’s SSDI benefits as a representative payee. Wrigley had access to

 Joanne’s Wells Fargo statements, and was aware of at least some of these unauthorized and

 concealed withdrawals. Black Decl. ¶ 81. Pinto issued a single response – a blanket statement

 that he “never retained for my personal benefit” any funds from [Joanne’s] Social Security

 Disability benefits, or from her bank accounts at Chase or Wells Fargo.” Pinto Decl. ¶ 4. Pinto

 gave no specifics whatsoever: no receipts, no bank records, no documents. His victim, Joanne,

 signed a declaration, stating that she “directed him to place the [SSDI funds] in a specific location

 that I knew was safe.” Joanne Decl. ¶ 14. What that location might be, neither Pinto nor Joanne

 ventures to say. Pinto – or anyone – never produced any bank documents or any other

 documentary evidence showing that such “safe location” ever existed.




                                                  3
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 9 of 37 PageID #: 1523




        Further, Pinto fraudulently overbilled for the services he provided. Part of Pinto’s job was

 to visit Joanne in a hospital. Plaintiffs provided documentary evidence that Pinto grossly overstated

 both the number of his visits and their length. Black Decl. ¶¶ 36-42 and Exh. B (South Beach

 Psychiatric Center visitor log).     In discovery, Plaintiffs demanded that Pinto produce all

 documentary evidence that he actually performed the job as he claimed. Pinto could have produced

 visitor logs, contemporaneously generated time logs, time-stamped receipts, phone records,

 location records, and so on. Pinto produced no such evidence whatsoever. He also denied having

 kept any records of his visits. Black Decl. Exh. A (Pinto response to request for production of

 documents), response 13.

        Wrigley convinced Bernard Black to trust Pinto’s billing by personally vouching for him.

 But for Wrigley’s representations, Bernard would not have agreed to pay Pinto using Joanne’s

 funds without detailed evidence on Pinto’s specific visits to Joanne, and without documents

 showing the accuracy of Pinto’s expenses and would have checked himself on Joanne’s Wells

 Fargo accounts. Black Decl. ¶¶ 76-81, 84-85.

        In sum, Pinto has never produced a single shred of paper – generated by someone other

 than Pinto himself – documenting the movement of money, or his expenses, his actual visits to

 Joanne while she was in a psychiatric hospital, or his actual work hours. His entire defense to the

 detailed, documented allegations in the Complaint is based on two pieces of evidence – (1) his

 own self-interested proclamations, and (2) a declaration signed by Joanne Black, his mentally ill

 victim, claiming that Pinto did not steal her money.

        But Joanne’s opinions about Pinto’s handling of her money have no value. Joanne has a

 lifelong mental illness so severe that she has never managed her own financial affairs, never held

 a job, and never exhibited any understanding of money in her entire life. Black Decl. ¶¶ 71-73.




                                                  4
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 10 of 37 PageID #: 1524




  Throughout Joanne’s life, her financial, personal, and medical affairs have always been managed

  by her family and, during the period relevant to this case, a crew of conservators, guardians, social

  workers, and trustees. Even today, Joanne has (1) a financial conservator, (2) a guardian ad litem,

  (3) a court-appointed attorney, (4) a psychiatric social worker paid by her conservator, and (5) a

  second social worker assigned to her by the State of New York. She lives in a specialized living

  facility for mentally disabled adults. Joanne Decl. ¶ 6; Black Decl. ¶ 71.

         Joanne lacks the capacity to understand the sophisticated theft and fraud schemes carried

  out against her by Defendants. Defendant Wrigley herself wrote a letter to the Denver Probate

  Court, testifying to Joanne’s lifelong lack of capacity to understand money. Black Decl. ¶ 73 and

  Exh. L (Wrigley letter). Wrigley wrote to the court that Joanne does not “understand the value and

  difference between $20 and $20,000 or two million dollars.” Exh. L (Wrigley letter), at 2. As

  Wrigley explained to the court, “Most of the time without direct supervision, Joanne becomes

  completely irresponsible with her finances.” Id.

         Even if Joanne were not severely mentally ill in general, and profoundly, acutely ill at the

  times relevant to this case, she does not have personal knowledge of Pinto’s asset transfers or

  spending, and thus cannot testify to these matters. Joanne was not present during Pinto’s alleged

  purchases. Pinto testified that he often paid cash (Pinto Dep. pp. 219:16-17; 226:23-24; 229:13-

  16, see Black Decl. Exh. M). If Pinto obtained or kept any receipts, he has not disclosed those in

  discovery despite a specific request for them. Black Decl. Exh. A (Pinto response to request for

  production of documents), response 2. Joanne simply has no first-hand knowledge on any issues

  related to Pinto’s spending patterns.

         To summarize: Pinto, without any disclosure or permission, (1) withdrew almost $44,000

  from Joanne’s bank accounts, (2) redirected to himself and spent without a trace about $11,000 in




                                                   5
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 11 of 37 PageID #: 1525




  Joanne’s SSDI payments, (3) submitted fraudulent expense reports for tens of thousands of dollars,

  and (4) grossly overbilled for both the number of visits he actually made to Joanne and the length

  of those visits. If Pinto’s financial affairs were legitimate, he could have easily produced evidence

  thereof. He could have submitted his receipts for airfare, hotels, transportation, and purchases;

  phone records and other documents proving his locations, bank statements showing where he

  placed the money that he withdrew from Chase and Wells Fargo and received as representative

  payee, and so on. But Pinto has never turned over a single bill, receipt, bank statement, or

  other document generated by anyone other than Pinto himself. Moreover, he denies having

  any records of his visits, or any records of his actions involving the funds from Chase and Wells

  Fargo accounts and Joanne’s SSDI payments.

         On the basis of this “evidence”, Defendants are asking for summary judgment in their

  favor. Their games must not be rewarded. A reasonable jury could (and we believe will) conclude

  that a mysterious, unreported disappearance of nearly $55,000 was theft; that the failure to turn

  over a single receipt for tens of thousands in expenses was fraud; and that Pinto billed for visits to

  Joanne that never took place, and padded the hours for each visit besides.


    I. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON FIRST
                 CAUSE OF ACTION FOR FRAUD (INVOICES)

     A. Expenses in The Amount of $21,748

         Defendants’ MOL falsely states that “Pinto’s invoices and declaration establish that he

  spent at least the disputed amounts on these expenses”. Def. MOL at 6. In reality, Defendants

  did not produce a single document to verify any of Pinto’s expenses. Defendants’ only non-

  Pinto “evidence” that he incurred the expenses listed on his invoices, in the amounts he claimed,

  is the declaration drafted by Defendants and signed by their mentally ill victim, Joanne Black.

  Neither Pinto’s nor Joanne’s declarations provide any specifics as to any movements of money –


                                                    6
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 12 of 37 PageID #: 1526




  no amounts, no bank accounts, no lists of items purchased, no receipts, etc. They simply assert

  that Pinto spent the amounts that he asserted he spent, with no evidence.

         Joanne’s declaration is not based on Joanne’s first-hand knowledge of any relevant facts.

  As discussed in the Introduction, Joanne has no basis for opining how much money Pinto spent

  for his own expenses or for her expenses. Due to her lifelong illness, she has never managed any

  financial matters and has little understanding of money. Black Decl. ¶¶ 71-73 and Exh. L.

  Worse yet, during the time of Pinto’s fraudulent expense reports and bills, Joanne was

  involuntarily committed to a psychiatric institution, in a state of acute psychosis. At that time,

  Joanne had difficulty understanding her own identity – she believed she was married to a

  billionaire mob lawyer who was kidnapped by the Mafia. Black Decl. ¶ 75 and Exh. L (Wrigley

  letter) and Exh. N (Verizon phone bills). She had no capacity to keep track of Pinto’s activities,

  even simple ones like the incidence or duration of his alleged visits. Joanne has not supported her

  declaration with any documentary evidence. Joanne’s statement in her Declaration as to

  expenses incurred by Pinto is not based on facts for which she has personal knowledge and

  should be stricken. At the very least, the jury should get the opportunity to see Joanne’s cross-

  examination, where her incapacity and lack of personal knowledge will be made obvious.

         Defendants’ entire argument for summary judgment on the causes of action for reporting

  false and inflated expenses is that “Plaintiffs have failed to produce any evidence in opposition to

  defendants’ ample showing that Pinto earned the amount he was paid and incurred the expenses

  listed in his invoices.” Def. MOL at 15-16. As shown above, Defendants have hardly made an

  “ample showing.” Defendants produced no documents, receipts, records, bank statements,

  etc. whatsoever.




                                                    7
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 13 of 37 PageID #: 1527




         Plaintiffs have met their burden of providing evidence from which a jury could conclude

  that Pinto’s reported expenses are false: virtually every number in Pinto’s “expenses” is a round

  number. For example, in one reimbursement demand, he claimed $800 for gasoline, $800 for

  airfare, $2,200 for a rental car; $1,200 for an unspecified Joanne’s “motel”; $1,000 for an

  unspecified “hotel” for some other individuals; $400 for Joanne’s unspecified “clothing”, and

  $700 for her “food.” Fantone Decl. Exh. D (Pinto bill for period ending April 23, 2013). Res

  ipsa loquitur: since truthful expenses do not come all in round numbers, the “expenses”

  that Pinto submitted were false. They are also self-evidently false because they are so vague

  and lacking any details, such as specific amounts for specific meals, or the identity of the hotel or

  motel. Id.

         Further, Pinto’s bills are self-evidently false because not one of them is supported by any

  documentary evidence, even for claims for thousands of dollars in reimbursements. A standard

  practice nationwide is to keep receipts for expenses that exceed a de minimus amount, such as

  $25. Plaintiffs have shown that Pinto did not do so. This fully satisfies Plaintiffs’ burden of

  presenting evidence that Pinto’s reported expenses were false. If Pinto wants to argue that he

  incurred these expenses, he must present receipts – which he refused to do, even in discovery.

         Pinto’s self-interested proclamations and Joanne’s uninformed assertions are not

  sufficient to remove the case from the jury, given the evidence that Pinto’s submitted expense

  reports were false on their face. Given the prima facie evidence of false expense reports

  provided by Plaintiffs, the burden should be on Pinto to prove what expenses he actually

  incurred. Defendants cite no case, and Plaintiffs have not found any, in which a defendant’s bald

  say so, without any documentation of expenses, was found to defeat a claim of fraud.




                                                   8
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 14 of 37 PageID #: 1528




     B. $81,400 In Unperformed Services By Falsely Claiming Pinto Was Visiting Joanne
     Three Times Per Week, And $21,048 In Unperformed Services By Billing For Five Hours
     For Each Visit To Joanne.

         1. Plaintiffs Presented Substantial Evidence Showing that Pinto’s Bills for Hours Worked
         Were Fraudulent; Pinto Presented No Contrary Evidence.

         From the time when Joanne was committed to a psychiatric hospital in June 2013 through

  August 2014, Pinto billed and was paid for visiting Joanne three times per week, for five hours

  each visit. For June through December 2013, Pinto’s bills assert that he visited three times per

  wee, for five hours per visit. Fantone Decl. Exh. D (Pinto bills). After that, Pinto billed a flat

  monthly rate of $8,000 for the same number and duration of visits. Black Decl. ¶¶ 14-19. Pinto

  never provided a shred of evidence that these visits occurred as billed, other than Pinto’s

  self-serving proclamations. Pinto could have produced a multitude of verifiable evidence,

  including: parking receipts, toll receipts, gas station receipts, phone records, receipts from

  convenience stores that he claimed he used around the time of his visits, billing records from CPI

  Investigations, the company he worked for at the time, and his own calendar. He produced

  nothing, and in discovery, denied having any records of his visits. Black Decl. Exh. A (Pinto

  response to request for production of documents), response 13.

         Plaintiffs obtained visitor records from the psychiatric facility where Joanne was housed

  for the period from May 22, 2014 on. The hospital denied having logs prior to May 2014, so this

  is the only evidence available to Plaintiffs. Black Decl. ¶ 10 and Exh. B. These log records

  demonstrated that during the 15 week period from May 22 through the end of August 2014,

  Pinto visited Joanne not three times a week, as he billed, but only 189 times in total, or 1.2 times

  a week (excluding several visits with Wrigley for which he billed Wrigley separately). These

  records also show that average visit lasted not 5 hours, as he billed, but 56 minutes.




                                                    9
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 15 of 37 PageID #: 1529




         Defendants’ MOL claims that he visited three times per week in 2013, but reduced his

  visit frequency in 2014 and that “Pinto’s invoices during this time period [2014] do not contain

  any representations as to the number and duration of his visits to Joanne.” [Def. MOL at 8].

         Notice the careful wording of this sentence. Pinto’s invoices do not list the number of

  visits or duration of those visits during this period, but his invoices were not the only places or

  ways in which Pinto made representations about his visits. In 2014, Pinto and Bernard Black

  agreed to switch Pinto’s compensation from billing for each visit, plus travel expenses, to billing

  a flat monthly fee of $8,000 for the same three-times-a-week visiting arrangement. This change

  was prompted by Bernard Black, who sought and obtained a reduction in the per-visit cost that

  Pinto was charging. Black Decl. ¶ 14. Under the old, per-visit, payment system, Pinto was paid

  $750 per visit (plus expenses); under the new, flat-fee system, Pinto got a reduced rate of $615

  per visit (in an average month). Black Decl. ¶ 15. It would have made no sense for Bernard to

  agree to a reduction in visit frequency, without a commensurate reduction in the billing rate. If it

  were true, as Pinto now claims, that Pinto’s monthly-fee arrangement involved visiting Joanne

  only twice a week, it would have meant that Pinto was raising his per-visit rate to over $900 per

  visit – an outrageous amount to pay for a simple hospital visit for an individual with no medical

  training, no experience in treating mentally disabled persons like Joanne, no college degree

  (Pinto dep. At 6, see Black Decl. Exh. M), and a criminal history.

         At a minimum, the question of whether Pinto promised to continue to visit Joanne three

  times per week in 2014, and thus, submitted demonstrably fraudulent bills, is a question for the

  jury to decide.




                                                   10
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 16 of 37 PageID #: 1530




         2. Pinto’s Fraudulent Billing Was Fraud, Not Merely Breach of Contract.

         Plaintiffs produced extensive evidence showing that Pinto (1) made specific promises to

  perform services, (2) did not perform as promised, (3) submitted fraudulent expense reports and

  bills, (4) obtained payments under these fraudulent expense reports and bills, and (5) have failed

  to turn over any receipts or other documents in support of his expenses or billing. In their MOL,

  Defendants claim that this does not constitute fraud because it was merely a breach of contract.

  [Defendants MOL at 8-9.] This is not correct.

         New York’s fraud doctrine includes a well-recognized fraud by inducement, whose

  essential elements are: (1) the defendant made a material false representation, (2) the defendant

  intended to defraud the plaintiff thereby, (3) the plaintiff reasonably relied upon the representation,

  and (4) the plaintiff suffered damage as a result of such reliance. See Bridgestone/Firestone, Inc.

  v. Recovery Credit Servs., Inc., 98 F.3d 13, 19 (2d Cir. 1996) (quoting Banque Arabe et

  Internationale D'Investissement v. Md. Nat'l Bank, 57 F.3d 146, 153 (2d Cir. 1995);

  Capax Discovery, Inc. v. AEP RSD Inv'rs, LLC, 285 F. Supp. 3d 579, 586 (W.D.N.Y. 2018).

         Fraudulent statements that induce a party to enter into a contract are actionable in tort,

  regardless of the enforceability of the contract itself. See Hargrave v. Oki Nursery, Inc., 636 F.2d

  897, 899 (2d Cir. 1980), Channel Master Corp. v. Aluminum Ltd. Sales, Inc., 4 N.Y.2d 403, 176

  N.Y.S.2d 259, 151 N.E.2d 833, 836 (1958). Under New York law, a plaintiff may therefore

  maintain parallel contract and tort actions where the allegations “involve misstatements and

  omissions of present facts, not contractual promises regarding prospective performance.” Merrill

  Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 184 (2d Cir. 2007). This is because “ ‘[a]

  warranty is not a promise of performance, but a statement of present fact.’ ” Id. (quoting First




                                                    11
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 17 of 37 PageID #: 1531




  Bank of the Americas v. Motor Car Funding, Inc., 257 A.D.2d 287, 690 N.Y.S.2d 17, 21 (N.Y.

  1999)).” As the Second Circuit held:

         Defendant's allegations in this case involve misstatements and omissions of present facts,
         not contractual promises regarding prospective performance. A misrepresentation of
         present facts is collateral to the contract (though it may have induced the plaintiff to sign
         the contract) and therefore involves a separate breach of duty.... That the alleged
         misrepresentations would represent, if proven, a breach of the contractual warranties as
         well does not alter the result. A plaintiff may elect to sue in fraud on the basis of
         misrepresentations that breach express warranties. Such cause of action enjoys a
         longstanding pedigree in New York. Id.

         As is required under the New York law, Plaintiffs produced evidence that (1) specifies

  the statements that Plaintiffs contend were fraudulent (Pinto’s fraudulent bills and his

  representations to Bernard Black about visit frequency during 2014), (2) identifies the speaker

  (Pinto), (3) states where and when the statements were made (Pinto’s specific bills and, for 2014,

  a telephone conversation with Bernard Black), and (4) explains why the statements were

  fraudulent (evidence that Pinto’s bills were false). ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

  F.3d 87, 99 (2d Cir. 2007). Pinto’s self-interested, ex post proclamations that he performed as

  promised are not sufficient to remove the case from the jury.


         3. Wrigley Is Responsible for Pinto’s Misconduct Both as a Respondeat Superior and
         Because Wrigley’s Deliberate, False Representations about Pinto Caused Bernard to
         Continue Trusting Him with Their Money.

         Wrigley is responsible for Pinto’s fraudulent billing on several grounds. First, Wrigley

  hired Pinto; Pinto’s bills report Wrigley as his “client”; Pinto treated Wrigley as his client, to

  whom he reported. Black Decl. ¶¶ 48-57; Fantone Decl. Exh. D (Pinto bills). As such, Wrigley is

  responsible for Pinto’s misconduct as a respondeat superior. Second,

         Wrigley repeatedly and actively pressured Bernard Black to transfer assets to Pinto and

  convinced the Blacks to trust Pinto. Black Decl. ¶¶ 76-82. Wrigley repeatedly told the Blacks

  that she was vouching for Pinto’s honesty, quality of his work, accuracy of his billing. At times,


                                                   12
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 18 of 37 PageID #: 1532




  Wrigley paid Pinto herself and then, demanded reimbursement from the Blacks, thus vouching

  for the accuracy of Pinto’s billing. Black Decl. ¶ 50. The payments for which Wrigley sought

  reimbursement totaled $45,000 in 2013 and an additional $2,300 in 2014. Black Decl. ¶¶ 50, 53.


     C. $8,625 In Unperformed Services By Billing For 24 Hours Per Day For Pinto And A
     Driver During The Period From April 12-19, 2013

         Plaintiffs alleged that Pinto fraudulently inflated the hours he worked for Joanne between

  April 12-April 22, 2013. Compl. ¶¶ 501, 595(c). Defendants’ only response, as before, is Pinto’s

  self-serving proclamations (without any documents in support), and a declaration signed by Joanne

  Black about the events that happened when she was in the midst of a well-documented, complete

  psychotic breakdown.

         Pinto’s bills for this period (Fantone Decl. Exh. D) provide an example of Pinto’s

  fraudulent billing. Pinto billed for 153 consecutive hours of his personal work (at $150/hour) for

  the period from 4 pm on 4/12 through 1 am on 4/19. In the entire period for which Pinto billed was

  153 hours; Pinto was claiming to have worked nonstop for 153 hours.

         The same invoice lists an unnamed “driver” working for 33 consecutive hours from 4 pm

  on 4/17 to 1 am on 4/19. Just like Pinto, the driver supposedly worked (as a driver?) without

  sleeping or resting at all. Two of those days overlapped with the work by Pinto; both Pinto and

  driver were allegedly working 24 hours a day, with no breaks or sleep.

         Further, the invoice lists an unnamed “bodyguard”, working from 1 am on 4/19 to 8 am on

  4/22. The total number of hours in that time period is 79. The bodyguard claims to have worked

  55 hours during that 79-hour period, at $75/hour.

         Overall, between 4/12 and 4/22, Pinto charged the Black family $28,725 for his and his

  associates’ work. In addition, for that same period, Pinto billed – without ever producing a single

  receipt – for $6,700 in expenses. His billed expenses included: hotel -- $1,000, rental car -- $2,200;


                                                   13
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 19 of 37 PageID #: 1533




  gas -- $800, Joanne Black – “clothing” -- $400, Joanne Black food -- $700, Joanne Black motel -

  $1,200, and Joanne Black cash -- $500. Fantone Decl. Exh. D (Pinto bills).

         It is self-evident that billing for 153 consecutive hours of work is evidence of fraud.

  Pinto could not possibly have worked that many hours without sleeping. Nor is it plausible that

  the driver worked (drove) for 33 consecutive hours without sleeping. The same is true for billing

  only round numbers in expenses, without any receipts.

         Pinto has never produced a single piece of paper showing the accuracy of his billing,

  other than the blanket assertion in his declaration that the bills were accurate. He claims in his

  declaration to know this despite having no receipts. Under these circumstances, a jury could

  reasonably decide to disbelieve some, most, or all of Pinto’s expense claims.


      II. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON
    PLAINTIFFS’ SECOND CAUSE OF ACTION FOR FRAUD BY OMISSION (BANK
                              ACCOUNTS)

         Plaintiffs allege that: “Defendants Pinto and CPI knowingly made material omissions of

  facts when they failed to disclose on invoices or otherwise reveal to Bernard Black that Defendant

  Pinto stole money from Joanne Black’s Chase and Wells Fargo bank accounts on multiple

  occasions, as detailed above.” Compl. ¶ 605. Plaintiffs further allege that Defendants Pinto and

  CPI “omitted the bank withdrawals for the purpose of inducing Bernard Black to rely upon these

  incomplete, false invoices,” and “[a]s a result, [plaintiff] paid more to Defendants Pinto and CPI

  then they were due, reducing the assets available to the SNT.” Compl. ¶¶ 607, 610.

         In New York, a plaintiff alleging fraud must show that the defendant knowingly or

  recklessly misrepresented a material fact, intending to induce the plaintiff's reliance, and that the

  plaintiff relied on the misrepresentation and suffered damages as a result. See, e.g., Crigger v.

  Fahnestock & Co., 443 F.3d 230, 234 (2d Cir.2006); Jo Ann Homes at Bellmore, Inc. v.



                                                   14
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 20 of 37 PageID #: 1534




  Dworetz, 25 N.Y.2d 112, 119, 302 N.Y.S.2d 799, 250 N.E.2d 214 (1969). “Where a defendant…

  seeks to show fraud by omission, it must prove additionally that the plaintiff had a duty to disclose

  the concealed fact.” Merrill Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 181 (2d Cir.

  2007). Here, Plaintiffs produced evidence in support of all of the above. Defendants produced no

  admissible evidence to the contrary, other than Pinto’s self-serving proclamations.

         Uncontested bank documents demonstrate that Pinto withdrew nearly $44,000 from

  Joanne’s bank account while Joanne was involuntarily committed to a mental institution. Due to

  Joanne’s extreme condition, she had no legal capacity to comprehend any financial matters or

  consent to any actions with respect to finances. All of her affairs, from financial to personal and

  medical, were managed not by Joanne herself, but by her attorneys, conservator, guardian ad litem,

  doctors, the trustees of the SNT, and the court. It is uncontested that Pinto not only never obtained

  permission from any of these individuals to withdraw these assets, but he never reported his

  withdrawals to any of them. Even today, after discovery, Pinto has not produced any records

  as to where he placed the cash he withdrew or how he used it. Since it is undisputed that Pinto

  took the money without permission and concealed this fact until he was caught, a reasonable jury

  could conclude that Pinto stole the money.

         Defendants’ only “evidence” that the stolen cash was not stolen are (1) self-serving

  proclamations by Pinto, and (2) a single conclusory statement by the mentally ill Joanne Black,

  asserting that Pinto “plac[ed] the funds in a safe location that I was aware of.” Joanne Decl. ¶ 11.

  Which funds is Joanne talking about here? How much? Taken from where? When? Placed in which

  “safe location”? A bank account? Which account, in whose name? Where are the records that

  such “safe location” ever existed? When did Pinto make Joanne “aware” of the massive amounts




                                                   15
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 21 of 37 PageID #: 1535




  he withdrew from her Chase and Wells Fargo accounts and placed in this safe location? When

  and how were the funds returned to Joanne? On all this, Joanne’s declaration is silent.

         As discussed in Introduction and in Part I.A., at the time when Pinto was withdrawing these

  funds (without reporting to any of Joanne’s court-appointed personnel), Joanne was in a state of

  acute psychosis, in a hospital. She had no capacity to understand any financial matters or give

  consent to any asset transfers. Even if Joanne were not severely incapacitated at that time, she had

  no way of verifying that Pinto indeed placed the funds he withdrew from her bank accounts in a

  “safe location.” Pinto response to request for document production, response 12, Black Decl. Exh.

  A. Thus, Joanne’s statements are not based on any first-hand knowledge and must be stricken.

         At the very least, the jury should be permitted to hear Joanne’s cross-examination, where

  Plaintiffs will show that Joanne signed her declaration, prepared by Defendants, without

  understanding its contents, and that Joanne had no information about where the withdrawn money

  was.

         Defendants claim that “there is no evidence on the record to indicate that Pinto had any

  obligation to document Joanne’s use of her own funds from the Chase or Wells Fargo account.

  Absent such a duty to disclose, Plaintiffs cannot prove fraud by omission.” [Def’s MOL at 12].

  This is red herring. Joanne had no duty to document her spending, but Pinto had a duty to: (1)

  obtain permission for any asset withdrawals from individuals who had legal capacity to manage

  Joanne’s financial affairs, including Bernard as her court-appointed conservator, and (2) a duty to

  report all his withdrawals to these individuals, and (3) a duty to report to those individuals what

  he, Pinto, did with the money that he withdrew. Further, under the Rules of the Social Security

  Administration, Pinto, as a representative payee, had special duties to place Joanne’s SSDI funds




                                                  16
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 22 of 37 PageID #: 1536




  in a specially-designated account and be responsible for their use, including keeping records of

  that use. Black Decl. ¶¶ 64-66 and Exh. J (SSA Guide for Representative Payees).

           Pinto did none of this. He was withdrawing assets of an ill woman, who was then

  hospitalized in a state of acute psychosis, in complete secrecy, without permission or reporting to

  anyone other than Wrigley. Wrigley knew of at least some of his actions, including his becoming

  representative payee (Black Decl. ¶ 79), was covering up his actions, vouching for his honesty,

  and pressuring the Blacks to continue entrusting Pinto with access to Joanne’s money.


        III. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON
              PLAINTIFFS’ THIRD CAUSE OF ACTION FOR FRAUDULENT
               MISREPRESENTATION (INVOICES AND BANK ACCOUNTS)

           New York Courts apply the elements of fraud to claims for fraudulent misrepresentation.

  See Smith v. Smith, No. 13-cv-1635, 2014 U.S. Dist. LEXIS 125371, at *22-23 (E.D.N.Y. Sep. 5,

  2014). With respect to Defendants’ overstatements of his expenses and bills for services, these

  elements are identical to Plaintiffs’ first cause of action. The analysis is identical to the one in

  Section I above. With respect to Defendants’ unauthorized and unreported withdrawal of assets,

  the elements are the same as for Plaintiffs’ Second cause of action, and are discussed in Section II

  above.


        IV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGEMENT ON
        PLAINTIFFS’ FOURTH CAUSE OF ACTION FOR UNJUST ENRICHMENT
                                (INVOICES)

     A. Plaintiffs Produced Substantial Evidence that Pinto’s Expenses and Bills Were False,
        and Defendants Produced No Evidence to the Contrary.

           Defendants’ primary argument here is that “Plaintiffs have failed to produce any evidence

  in opposition to defendants’ ample showing that Pinto earned the amount he was paid and incurred

  the expenses listed in his invoices.” Def. MOL at 15-16. As shown above, Defendants’ sole “ample



                                                  17
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 23 of 37 PageID #: 1537




  showing” is Pinto’s undocumented say-so. Defendants did not produce a single document,

  receipt, bank statement, phone record, verifying any of Pinto’s expenses or evidencing any

  hours of work by him or his employees, except proclamations issued by Pinto himself.

         Pinto’s reported expenses are self-evidently false: virtually every number on them is a

  round number, and there are no details. For example, in an invoice 41213, dated October 5, 2015,

  Pinto claimed to have incurred an expense of $1000 for an unnamed “hotel” for unnamed

  individuals; $1000 for a “rental car” from an unknown company, for unknown number of days;

  and $800 for airline tickets for unknown individuals. Fantone Decl. Exh. D (Pinto bill for period

  ending April 23, 2013). Res ipsa locuitur: since truthful expenses do not come in round numbers,

  the receipts that Pinto submitted were fraudulent. They are also self-evidently false because not

  one of them is supported by documentary evidence, even for claims for thousands of dollars in

  reimbursements. A standard practice nationwide is to keep receipts for large-amount expense

  reports. Further, Pinto’s hourly billing is also self-evidently false: when one looks carefully at his

  bills and calculates hours, it turns out that Pinto billed himself and an unnamed “driver” for

  working 24 hours a day for multiple days in a row. Fantone Decl. Exh. D (Pinto bill for period

  ending April 23, 2013).

         This fully satisfies Plaintiffs’ burden of presenting evidence that Pinto’s reported expenses

  were false. If Pinto wants to argue that he incurred such unbelievable expenses, he must present

  receipts – which he refused to do, even in discovery.


     B. The Doctrine of Accounts Stated Does Not Bar Recovery Because It Expressly
        Permits Reopening of Accounts for “Fraud, Mistake, or Other Equitable
        Considerations”.

         Having produced no evidence whatsoever to back up Pinto’s charges, Defendants claim

  that the doctrine of “accounts stated” precludes Plaintiffs from recovering. Def. MOL at 16.



                                                   18
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 24 of 37 PageID #: 1538




         Defendants are misrepresenting the New York law of accounts stated. An account stated

  may be reopened for “fraud, mistake or other equitable considerations.” Nationscredit Comm.

  Corp. v. Matlock, 99 Civ. 32754, 2000 WL 1211579, at *6 (S.D.N.Y. Aug. 25, 2000). Boise v.

  Talcott, 264 F. 61, 66 (2d Cir.1920) (reopening permitted for “fraud or mistake”; Orb Factory,

  Ltd. v. Design Science Toys, Ltd., No. 96 Civ. 9469(RWS), 1999 WL 191527, at *17 (S.D.N.Y.

  Apr. 7, 1999) (reopening permitted if “the debtor can show that all or some of the accounts stated

  are erroneous or fraudulent”); Polygram, S.A. v. 32-03 Enterprises, 697 F.Supp. 132, 136

  (E.D.N.Y.1988) (reopening is permitted if “fraud, mistake, or another equitable consideration is

  present”).

         “Because an account stated is not conclusive as a settlement, if mistake is shown to

  impeach it, an account stated can always be opened upon proof of mistake or fraud.” American

  Home Assurance Co. v. Instituto Nacional De Reaseguros, 88 Civ. 0917, 1991 WL 4461, at *3

  (S.D.N.Y. Jan.10, 1991). See also Hopwood Plays, Inc. v. Kemper, 263 N.Y. 380, 385 (1934).

  “The failure to object raises a presumption of correctness which may be rebutted by proof of any

  circumstances tending to a contrary inference.” James Talcott, Inc. v. United States Telephone

  Co., 52 A.D.2d 197, 383 N.Y.S.2d 39, 41 (1st Dept.1976). Even if a party fails to object on time,

  it is permitted to show proof of factual mistakes. See Navimex S.A. v. S/S “Northern Ice”, 617

  F.Supp. 103, 106 (S.D.N.Y.1984).

         Plaintiffs presented substantial evidence that fraud, factual mistakes, and other equitable

  considerations were present, permitting reopening of Pinto’s billing. Bernard Black paid Pinto’s

  bills only because he was defrauded by Pinto and Wrigley. Black Decl. ¶¶ 20, 32-34, 76-77.

  Wrigley falsely vouched for Pinto’s honesty and urged Bernard to accept Pinto’s bills as correct,

  despite Pinto’s failure to provide receipts. Black Decl. Exh. C (Wrigley email to Bernard). On




                                                 19
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 25 of 37 PageID #: 1539




  several occasions, when Bernard did not pay Pinto instantly, as he demanded, Wrigley paid Pinto

  herself and then demanded urgent wire transfers from Bernard. Bernard relied on Wrigley to

  confirm the accuracy of Pinto’s billing. Black Decl. ¶50.

          Pinto and Wrigley cultivated in Bernard a sense of urgency and panic, claiming that if Pinto

  was not paid immediately, Joanne would be gravely harmed. For example, when Wrigley first

  hired Pinto, Bernard wanted to “talk first” before agreeing to Wrigley’s plan to send Pinto to

  Denver. Fantone Decl. Exh. C (Bernard email to Wrigley, April 9, 2013). Wrigley would not wait,

  wired money to Pinto, and wrote back the next day saying “I have already wired him the money. .

  . . What is the hold up?? You can pay me back soon! She [Joanne] is so troubled.” Fantone Decl.

  Exh. C (Wrigley email to Bernard, April 10, 2013). Wrigley told Bernard that if Pinto was not

  immediately paid, he might abandon Joanne in an unknown location in New Jersey This would

  gravely endanger Joanne’s life due to her acute psychiatric condition. Black Decl. ¶ 82. For much

  of the time from April through Joanne’s admission to a psychiatric hospital in early June, Pinto

  and Wrigley knew Joanne’s exact location, but Bernard did not, and Pinto refused to tell him; thus

  this threat was credible. Id.

          Further, at the time when Bernard was making payments to Pinto, he did not know that

  Pinto was making undisclosed withdrawals from Joanne’s bank accounts or, in 2014, that he had

  redirected Joanne’s SSDI payments to himself. Black Decl. ¶ 6. Only after Bernard ceased paying

  Pinto did he investigate, obtain access to Joanne’s Wells Fargo statements and realize that Pinto

  had been stealing Joanne’s money. Black Decl. ¶¶84-85. Finally, even while Bernard was

  besieged by Pinto’s and Wrigley’s demands for immediate payment, due to Joanne’s exceptional

  condition, Bernard still kept asking questions and putting them both on notice that Pinto’s bills are

  being questioned: “I continue to be frustrated by the lack of an integrated bill showing all expenses




                                                   20
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 26 of 37 PageID #: 1540




  and payments… Cherie advises me that you will be able to document some additional expenses

  during that period, and I’m willing to consider that, if you provide me with details.” Ex. J to

  Fantone Decl. at 2 (email from Bernard Black to Pinto, emphasis added). Thus, “fraud, mistake,

  or another equitable consideration is present”, justifying reopening of accounts. Polygram, S.A.

  v. 32-03 Enterprises, 697 F.Supp. 132, 136 (E.D.N.Y.1988).


         V. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
         PLAINTIFFS’ FIFTH CAUSE OF ACTION (UNJUST ENRICHMENT, SSDI
                                  BENEFITS)

         Undisputed documentary evidence shows that Pinto, without obtaining permission from

  any individual with legal authority over Joanne’s affairs, and without notifying any such

  individuals, petitioned to become Joanne’s representative payee. Black Decl. ¶¶ 30-31. In this

  capacity, Pinto was directly receiving Joanne’s SSDI benefits from May 2014 through January

  2015. Id. It is also undisputed that Pinto turned over no receipts as to his use of this money. Under

  page 6 of the SSA Guide for Representative Payees, Pinto was required to open a separate bank

  account to receive Joanne’s SSDI payments, titled in the name of Joanne Black as beneficiary,

  with Pinto as her financial agent. Black Decl. ¶¶ 64-66 and Exh. J (SSA Guide for Representative

  Payees). Pinto did not do so, and has instead denied having any records whatsoever of his receipt

  or use of Joanne’s SSDI payments. Defendant Pinto’s Responses and Objections to Plaintiffs’

  First Request for Production of Documents (April 6, 2018); Exh. A, Response 12. Wrigley knew

  about Pinto’s actions, but concealed them. Black Decl. ¶32.

         Defendants’ only response on this claim is Pinto’s self-serving proclamations that he used

  all this money on Joanne, and the declaration signed by the mentally ill Joanne, saying that Pinto

  spent money on her. As discussed above in Introduction, Part I.A, and Part II, Joanne has no first-

  hand knowledge as to how Pinto spent money, because (1) she was not present when Pinto was



                                                   21
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 27 of 37 PageID #: 1541




  spending the money, and Pinto testified to not having any records of his spending; (2) she was at

  that time involuntarily committed in a psychiatric hospital and lacking legal and actual capacity to

  comprehend any financial matters.


         VI. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFFS’ SIXTH CAUSE OF ACTION (MONEY HAD AND RECEIVED,
                                 INVOICES)

         Plaintiffs presented substantial evidence that Pinto’s invoices were fraudulent. As

  discussed above in Part I.A. and IV.A, Pinto’s expense reports were self-evidently false, since they

  included only round numbers, no details of any spending, and no receipts. Pinto’s hourly billing

  also was self-evidently false, since it involved billing for individuals working 24 hours straight for

  multiple days, no details of work done, often not even the names of individuals who were allegedly

  working, and no receipts of any sort. Fantone Decl. Exh. D (Pinto bills).

         Defendants did not produce a single piece of paper to show that Pinto’s expenses or hours

  worked were real. On the basis of this evidence, a reasonable jury can (and should) conclude that

  Defendants should not be permitted to keep improperly obtained payments.

         Defendants’ only responses here are: (1) Pinto’s self-serving proclamations, (2) Joanne’s

  declaration, based on no first-hand knowledge of Pinto’s expenses, and (3) a grossly

  misrepresented New York doctrine of accounts settled, which does not bar recovery here because

  fraud was involved. For the response to Joanne’s declaration, see above Introduction, Section I.A,

  Section II. For the response to Defendants’ arguments re the doctrine of accounts settled, see above

  section IV.B.




                                                   22
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 28 of 37 PageID #: 1542




       VII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
     PLAINTIFFS’ SEVENTH CAUSE OF ACTION (MONEY HAD AND RECEIVED,
                            BANK ACCOUNTS)

         Plaintiffs presented bank statements, showing that Pinto made numerous unauthorized and

  never-reported withdrawals from Joanne’s accounts at Chase Bank and Wells Fargo Bank, totaling

  $43,776.87. Black Decl. ¶¶ 21-28; Black Decl. Exh. C (Chase Bank statements); Exh. D (Wells

  Fargo statements); Exh. I (summary of Pinto’s withdrawals). Pinto never obtained a permission

  for these withdrawals from any individual with legal authority over Joanne’s affairs.

         Defendants did not produce a single shred of paper to document Pinto’s movement of

  money. Their only response to this claim is Pinto’s undocumented, self-serving proclamations.

  Def. MOL at 18. This is not sufficient to remove the case from the jury.


      VIII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
   PLAINTIFFS’ EIGHTH CAUSE OF ACTION (MONEY HAD AND RECEIVED, SSDI
                                BENEFITS)

         This cause of action is very similar to the Fifth cause of action (unjust enrichment, SSDI

  benefits), see above Section V. Undisputed documentary evidence shows that Pinto, without

  obtaining permission from any individual with legal authority over Joanne’s affairs, and without

  notifying any such individuals, petitioned to become Joanne’s representative payee. Black Decl.

  ¶¶ 30-31. In this capacity, Pinto obtained almost $11,000 in Joanne’s SSDI benefits, which he

  never reported nor documented. Pinto failed to comply with the SSA rules for representative

  payees. Black Decl. ¶¶ 64-66 and Exh. J (SSA Guide for Representative Payees). Pinto denied

  having any records whatsoever of his receipt or use of Joanne’s SSDI payments. Defendant Pinto’s

  Responses and Objections to Plaintiffs’ First Request for Production of Documents (April 6,

  2018); Exh. A, Response 12. That money simply vanished without any records.




                                                 23
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 29 of 37 PageID #: 1543




             Defendants’ only response is Pinto’s self-serving proclamations, and the declaration signed

  by the mentally ill Joanne, who had no first-hand knowledge of Pinto’s activities. This is not

  enough to remove the case from the jury, in the face of voluminous evidence that Pinto moved the

  money without permission, without disclosure, in violation of the SAA rules, and spent it without

  a trace.


         IX. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFFS’ NINTH CAUSE OF ACTION (MONEY HAD AND RECEIVED,
                         ADVANCE FOR OCTOBER 2014)

             After Pinto’s actions in September 2014 caused him to cease paying Pinto, Bernard

  investigated and discovered that Pinto, with Wrigley’s active assistance, have been defrauding the

  Black family through (1) unauthorized and unreported withdrawals of money from Chase and

  Wells Fargo accounts, (2) submission of false expense reports, (3) overbilling, and (4)

  unauthorized receipt of Joanne’s SSDI benefits. Black Decl. ¶¶ 84-86.

             It is undisputed that, before refusing to pay additional funds to Pinto, Bernard pre-paid him

  $4,000 for services to be performed in October 2014. Bernard ceased paying Pinto at the end of

  September due to Pinto’s misconduct, the extent of which only began to become known to Bernard

  in September. Black Decl. ¶¶83-86. Thus, Pinto and CPI were not entitled to keep the $4,000

  payment. Defendants respond by misrepresenting to this Court the doctrine of “money had and

  received”.

             In New York, a claim for money had and received is created “when one party possesses

  money that in equity and good conscience he ought not to retain and that belongs to another.”

  Parsa v. State, 64 N.Y.2d 143, 148, 474 N.E.2d 235 (1984). “Under New York law, an action

  for money had and received lies when ‘(1) defendant received money belonging to plaintiff; (2)

  defendant benefitted from the receipt of money; and (3) under principles of equity and good



                                                      24
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 30 of 37 PageID #: 1544




  conscience, defendant should not be permitted to keep the money.’” Panix Promotions, Ltd.

  v. Lewis, No. 01-cv-2709 (HB), 2002 WL 122302, at *2 (S.D.N.Y. Jan. 22, 2002) (quoting Aaron

  Ferer & Sons Ltd. v. Chase Manhattan Bank, Nat'l Ass'n, 731 F.2d 112, 125 (2d Cir.

  1984) (citation omitted, emphasis added)). The action for money had and received allows plaintiff

  to recover money that has come into the hands of the defendant “impressed with a species of trust”

  (see Chapman v. Forbes, 123 N.Y. 532, 537, 26 N.E. 3) because under the circumstances it is “

  ‘against good conscience for the defendant to keep the money’ ” (Federal Ins. Co. v. Groveland

  State Bank, 37 N.Y.2d 252, 258, 372 N.Y.S.2d 18, 333 N.E.2d 334, quoting Schank v.

  Schuchman, 212 N.Y. 352, 358, 106 N.E. 127). The remedy is available “if one man has obtained

  money from another, through the medium of oppression, imposition, extortion, or deceit, or by the

  commission of a trespass” Miller v. Schloss, 218 N.Y. 400, 408, 113 N.E. 337. The action depends

  upon equitable principles in the sense that broad considerations of right, justice and morality apply

  to it, but it has long been considered an action at law. Roberts v. Ely, 113 N.Y. 128, 20 N.E. 606;

  Diefenthaler v. Mayor of City of N.Y., 111 N.Y. 331, 337, 19 N.E. 48.

         Here, Pinto committed massive fraud against the Black family, which involved

  unauthorized and undisclosed withdrawals from bank accounts, unauthorized and undisclosed

  redirection of Joanne’s SSDI payments, overbilling, and fraudulent expense reports. A part of

  Pinto’s and Wrigley’s fraud was to convince Bernard Black to pay Pinto $4,000 for his October

  2014 services. If Bernard knew that Pinto had been secretly withdrawing money and submitting

  false reimbursement requests, he would not have paid Pinto any advances for future work. Black

  Decl. ¶77. Thus, Pinto “has obtained money from another, through the medium of… deceit”, as is

  required by the test in New York. See Miller v. Schloss, supra, 218 N.Y. p. 408, 113 N.E.

  337. Allowing Pinto to keep this money, which he obtained by deceiving Bernard into payment,




                                                   25
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 31 of 37 PageID #: 1545




  does not fit “the principles of equity and good conscience.” Schank v. Schuchman, 212 N.Y. 352,

  358, 106 N.E. 127.

         Defendants claim that Plaintiffs should not be entitled to the return of $4,000 because the

  proper action here is a breach of contract, not equitable claim of money had and received. MOL

  23-24. This is incorrect. Pinto did not breach a contract here. Instead, Pinto and Wrigley defrauded

  Bernard Black into paying Pinto $4,000, by misrepresenting Pinto’s prior actions: by concealing

  Pinto’s prior withdrawals of assets, and by falsely claiming that Pinto’s earlier billing had been

  truthful. Contrary to Defendants’ claim, the $4,000 at issue did not come to Pinto through an honest

  contract – it came to Pinto through fraud and deceit. But for Wrigley’s and Pinto’s fraud in the

  inducement, there would have been no payment. As such, the recovery for “money had and

  received” is available.


        X. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFFS’ TENTH CAUSE OF ACTION (MONEY HAD AND RECEIVED,
                  PAYMENTS FOR JULY AND SEPTEMBER 2014)

         The tenth cause of action is based on the same allegation as the Fourth cause of action

  (unjust enrichment based on fraudulent billing). Defendants are not entitled to summary judgment

  on the Tenth cause of action for the same reasons as explained in Section IV: Plaintiffs generated

  ample evidence of fraudulent billing; Defendants did not produce a shred of documentary evidence

  to the contrary; and Defendants cannot rely on the “accounts stated” doctrine to prevent Plaintiffs

  from recovering because that doctrine expressly permits reopening of accounts for “fraud, mistake

  or other equitable considerations.” Nationscredit Comm. Corp. v. Matlock, 99 Civ. 32754, 2000

  WL 1211579, at *6 (S.D.N.Y. Aug. 25, 2000).




                                                  26
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 32 of 37 PageID #: 1546




        XI. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFFS’ ELEVENTH CAUSE OF ACTION (CONVERSION, INVOICES)

         Defendants’ sole evidence on this cause of action is, again, Pinto’s own undocumented,

  self-serving proclamations that his invoices were not fraudulent. Def. MOL at 25.

         As discussed in Sections I.A, IV.A, and VI above, Pinto’s reimbursement requests were

  self-evidently false, as they contained only round numbers, no specifics, and no receipts, even

  when listing tens of thousands of dollars worth of expenses. Pinto’s bills for services were likewise

  self-evidently false, as they billed for the same individuals working for 24 hours straight, several

  days in the row; contained no details, and typically did not even name the individuals who were

  allegedly performing services. This, together with the fact that Defendants have not produced a

  single piece of documentary evidence for tens of thousands of dollars in payment demands, is

  sufficient for a jury to conclude that Defendants are not entitled to the payments, and thus

  committed conversion. See Section I, supra.


       XII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
     PLAINTIFFS’ TWELFTH CAUSE OF ACTION (CONVERSION, ADVANCE FOR
                             OCTOBER 2014)

         “According to New York law, conversion is the unauthorized assumption and exercise of

  the right of ownership over goods belonging to another to the exclusion of the owner’s rights.”

  Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d Cir. 2006) (quotations, brackets

  and citation omitted). “Two key elements of conversion are (1) plaintiff’s possessory right or

  interest in the property and (2) defendant’s dominion over the property or interference with it, in

  derogation of plaintiff’s rights.” Smith v. Smith, No. 13-CV-1635 (SJF)(ARL), 2014 U.S. Dist.

  LEXIS 125371, at *21-22 (E.D.N.Y. Sep. 5, 2014) (citing Colavito v. New York Organ Donor

  Network. Inc., 8 N.Y.3d 43, 50, (2006).




                                                   27
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 33 of 37 PageID #: 1547




         Defendants’ claim here is that they did not commit conversion because “Plaintiffs

  voluntarily paid $8,000 to Pinto prior to September 1, 2014”. Def. MOL at 26 (emphasis added).

  This is false: Bernard Black did not “voluntarily” pay Pinto – he was defrauded by Pinto and

  Wrigley into transferring that money. If Wrigley and Pinto had honestly told Bernard that Pinto

  had been withdrawing money from Joanne’s bank accounts without authorization and disclosure,

  and submitting false reimbursement requests, and inflating his bills, Bernard would not have

  agreed to pay Pinto anything. Black Decl. ¶77.

         Since Pinto and Wrigly defrauded Bernard into giving Pinto the advance for October 2014,

  Plaintiffs’ possessory right to the disputed $4,000 is superior to that of Pinto. As such, Plaintiffs

  fully satisfy the New York requirements for the conversion claim.

         Further, Defendants incorrectly assert that Plaintiffs’ conversion claim must fail because

  Plaintiffs did not previously demand that Defendants return the money that were wrongfully

  received through overbilling. Def. MOL at 25. This, again, misstates the applicable law. The law

  only requires the plaintiff to make a demand for the return of property “[i]f a defendant acquired

  the disputed property lawfully.” Lifeng Chen v. New Trend Apparel, Inc., 8 F. Supp. 3d 406, 451

  (S.D.N.Y. 2014) (internal citations omitted). “[T]here is no requirement for demand and refusal if

  the defendant did not acquire the property through lawful means.” Leveraged Leasing Admin.

  Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 49 (2d Cir.1996). Pinto did not acquired the disputed

  money lawfully – he defrauded Plaintiffs into transferring money to him. Thus, Plaintiffs have no

  duty to first make out-of-court demands for Pinto’s overbilling.

         Further, the demand is not required if making the demand would be futile. See State

  of New York v. Seventh Regiment Fund, Inc., 98 N.Y.2d 249, 261, 746 N.Y.S.2d 637, 646, 774

  N.E.2d 702 (2002). It is obvious, given Pinto’s and Wrigley’s actions in the last several years, that




                                                   28
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 34 of 37 PageID #: 1548




  any demands would have been futile. Likewise, the demand is also not required if, in the interim,

  the recipient of the property has transferred or destroyed it, see, e.g., MacDonnell v. Buffalo Loan,

  Trust & Safe Deposit Co., 193 N.Y. 92, 101, 85 N.E. 801, 803 (1908); In re Vogel, 23 Misc.3d

  512, 516–17, 871 N.Y.S.2d 894, 898–99 (Sur.Ct. Westchester Cnty.2009) (citing cases). In sum,

  Plaintiffs’ action for conversion is not affected by their failure to make a futile demand to return

  money that Defendants acquired through fraud.

         Defendants also attempt to argue that Plaintiffs’ claim to the $4,000 is more properly

  presented as a breach of contract or debt collection, which allegedly negates the conversion claim.

  This is not so. Plaintiffs have consistently argued, and presented evidence, that Defendants

  defrauded them of this amount. The fact that Defendants can concoct some additional legal claims

  against themselves, with respect to that same stolen money, does not change the fact that Plaintiffs’

  claim is based on fraud or other tortious wrong.


      XIII. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
    PLAINTIFFS’ THIRTEENTH CAUSE OF ACTION FOR CONSTRUCTIVE FRAUD
                               (INVOICES)

         “The elements of constructive fraud are the same as those for actual fraud, except that the

  element of scienter is replaced by a fiduciary or confidential relationship between the parties.”

  Wilson v. Dantas, 746 F.3d 530, 536 n.2 (2d Cir. 2014) (quoting Klembczyk v. Di Nardo, 265

  A.D.2d 934, 705 N.Y.S.2d 743, 744 (4th Dep’t 1999). Plaintiffs alleged that “Defendants Pinto

  and CPI had a fiduciary or confidential relationship with Plaintiffs at all relevant times, including

  when they created and submitted the invoices.” Compl. ¶ 691.

         Defendants argue that Pinto’s relationship with the Black family was not fiduciary or

  confidential. Def. MOL at 28. This is bizarre. A confidential or fiduciary relationship means a

  relationship “warranting the trusting party to repose his confidence in the defendant and therefore



                                                   29
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 35 of 37 PageID #: 1549




  relax the care and vigilance that he would normally exercise in the circumstances.” @Wireless

  Enters. v. AI Consulting, LLC, No. 05-CV-6176 CJS(P), 2006 U.S. Dist. LEXIS 79874, at *8

  (W.D.N.Y. Oct. 30, 2006).

          Here, Bernard Black entrusted Pinto with fundamental care and safety of his mentally ill

  sister, Joanne, who could not fend for herself. Bernard, as a conservator for Joanne, also entrusted

  Pinto with open access to Joanne’s bank accounts (Pinto abused that trust by withdrawing money

  without permission and notice). There is no doubt that the level of financial and personal authority

  that Pinto received from the Black family meant that Plaintiffs “repose[d] their confidence” and

  “relax[ed] the care and vigilance” when it came to Pinto. Bernard placed his trust in Pinto due to

  relentless vouching by Wrigley, who claimed that Pinto was honest and dependable. Black Decl.

  ¶¶ 76-77. Bernard, as a conservator and trustee for Joanne’s SNT, paid Pinto, instructed Pinto on

  what to do, received Pinto’s reports, and coordinated Joanne’s care with Pinto. There is no doubt

  that Pinto was a fiduciary for Bernard and the Black family as a whole. At the very least, a

  reasonable jury can and will conclude so.


        XIV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
          PLAINTIFFS’ FOURTEENTH CAUSE OF ACTION FOR NEGLIGENT
                           MISREPRESENTATION

          “Under New York law, the elements for a negligent misrepresentation claim are that (1)

  the defendant had a duty, as a result of a special relationship, to give correct information; (2) the

  defendant made a false representation that he or she should have known was incorrect; (3) the

  information supplied in the representation was known by the defendant to be desired by the

  plaintiff for a serious purpose; (4) the plaintiff intended to rely and act upon it; and (5) the plaintiff

  reasonably relied on it to his or her detriment.” Childers v. N.Y. & Presbyterian Hosp., 36 F. Supp.




                                                     30
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 36 of 37 PageID #: 1550




  3d 292, 310-11 (S.D.N.Y. 2014) (citing Hydro Inv. Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20

  (2d Cir. 2000).

         Defendants falsely argue that this claim must fail because Pinto and Wrigley had no duties

  to give correct information to Plaintiffs because they had no special relationship with them. This

  is self-evidently false. Plaintiffs entrusted Pinto and Wrigley with significant powers over their

  family affairs. Pinto had a nearly unilateral control over the welfare and safety of the mentally ill

  Joanne Black. Pinto had access to Joanne’s bank accounts, which contained assets of the Black

  family. Pinto and Wrigley both were paid with the assets of the Black family, for the highly

  personal, confidential services they provided to the Black family. Pinto and Wrigley both had

  access to highly confidential information about the Black family, from medical to financial to

  personal. There is massive volume of evidence, showing that Defendants indeed had special

  relationship with Plaintiffs, and thus had a duty to give correct information – the duty that

  Defendants breached by providing false information and failing to disclose their actions.

        XV. DEFENDANTS ARE NOT ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFFS’ FIFTHEENTH CAUSE OF ACTION: AIDING AND ABETTING
                            AGAINST WRIGLEY

         Plaintiffs alleged that Wrigley had actual knowledge of Pinto’s violations and substantially

  assisted him to advance the commission of all of his torts. Compl. ¶¶ 704-707. Plaintiffs presented

  substantial evidence that Wrigley both knew about Pinto’s violations and actively assisted him.

  Black Decl. ¶¶32-34, 77-78. In response, Defendants’ MOL strangely argues that if,

  hypothetically, Plaintiffs were to only allege that Wrigley “should have known” about Pinto’s

  misconduct, that would not have been enough. Def. MOL at 29-31. Irrelevant. Plaintiffs clearly

  alleged – and presented extensive evidence – that Wrigley actually knew about Pinto’s misconduct

  and acted deliberately to advance his goals. Black Declaration ¶¶ 20, 32-34, 47-54, 77-78.




                                                   31
Case 1:16-cv-00430-CBA-ST Document 97 Filed 02/23/21 Page 37 of 37 PageID #: 1551




                                         CONCLUSION

         Defendants’ Motion for Summary Judgment relies on a combination of making disputed

  claims, asserting demonstrably false “facts,” and ignoring other facts, many indisputable. When

  limited to actually undisputed facts, Defendants have no argument to support summary judgment,

  which should be denied.

  Dated: February 11, 2021

 Dated this 23rd day of February, 2021



                                                            /s/ Michael H. Schaalman
                                                                Michael H. Schaalman
                                                                Halling & Cayo, S.C.
                                                                320 E. Buffalo St., Suite 700
                                                                Milwaukee, Wisconsin 53202
                                                               (414) 271-3400
                                                                mhs@hallingcayo.com




                                                32
